—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that his second statement to the police should have been suppressed. Supreme Court properly found that any promise made by the police officers did not create a substantial risk that defendant might falsely incriminate himself (see, People v Giangrasso, 109 AD2d 750; People v Vail, 90 AD2d 917; People v Perry, 77 AD2d 269, 272-273; see also, People v Taber, 115 AD2d 126, lv denied 67 NY2d 657; see generally, CPL 60.45 [2] [b][i]).
We have examined defendant’s other contentions and find them to be without merit. (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Robbery, 3rd Degree.) Present — Callahan, J. P., Green, Fallon, Boomer and Boehm, JJ.